Nelson, J.
The following are the first and sixth claims of the Watson patent, No. 367,484:
(1) “In a machine ior compressing shank stiffeners, two rotating dies or compressing rollers, the meeting faces of which are formed to present a recess having one'straight and one curved face or side, to thereby curve transversely one face of the stiffener, combined with means for rotating the said die-rollers, and a lifting plate to assist in curving the said shank longitudinally, substantially as described.”
“(6) The herein-described method of finishing the edges of shank stiffeners, which consists in cutting out a blank from a sheet of material, leaving the same with beveled edges and obtuse angled corners, and thereafter passing the same between rollers having dies with rounded edges or margins in order to round the obtuse angles and beveled portions as cut, substantially as described.”
I am of opinion that the machine for compressing shank stiffeners, described in the first claim, and the method of finishing the edges of shank stiffeners, described in the sixth claim, are merely adaptations to a new use of old and well-known mechanism and processes, with only such changes and modifications, none of which involve any element of novelty or invention, as are necessary to make what was old and well •known suitable and available for the new use. The plaintiff’s bill for the infringement of the first and sixth claims of the Watson patent can therefore not be maintained, and a decree is to be entered dismissing the bill, with costs. Ordered accordingly.